Citation Nr: 1747948	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-48 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to a compensable disability rating for bilateral plantar fasciitis.

4.  Entitlement to a compensable disability rating for hemorrhoids.

5.  Entitlement to a compensable disability rating for tinea pedis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 RO decision which denied increased disability ratings and a December 2015 RO decision which denied service connection for sleep apnea.  In September 2016, the Board remanded the issue of entitlement to service connection for sleep apnea for issuance of a Statement of the Case.  Such was accomplished and the Veteran has now perfected a timely appeal to the Board.  

We note that a quantity of recent medical evidence was submitted to the VA, by the Veteran, after the issuance of the most recent Supplemental Statement of the Case in October 2016.  Due to the timing of the filing of the Substantive Appeal (VA Form 9) in October 2016, this evidence is subject to automatic waiver.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  This law amended 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  No such request has been received here.

The issues of entitlement to a disability rating in excess of 20 percent for lumbosacral strain, entitlement to a compensable disability rating for bilateral plantar fasciitis, entitlement to a compensable disability rating for hemorrhoids, and entitlement to a compensable disability rating for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was initially manifest many years after service.

2.  Sleep apnea is unrelated to the injury to the Veteran's mouth and teeth which occurred in March 1991.  


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

In this case, however, the Veteran has complained repeatedly about missing VA dental records, reflecting dental care at the Austin VA outpatient clinic from 1992 through 2004.  When the RO requested records from that facility, they reported that after searching the archives, there were no dental records pertaining to the Veteran for this time frame, and that the information was therefore unavailable.  Governing law and regulation requires that when seeking records in the custody of a Federal Department such as VA medical records, VA must make as many requests as are necessary to obtain the records.  VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal Department advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c).  After the records custodian searched the archives and found no dental record for the Veteran, the Board concludes that these records do not exist or that further efforts to obtain them would be futile.  

The Board also highlights that the basis for this denial does not rest upon information which could reasonably be expected to be contained in treatment records which are dated prior to the diagnosis of the disability at issue.  Rather, in this case the resolution of this appeal turns upon the medical opinion evidence of record.  As the relevant medical opinion is available and was based upon review of all medical records related to sleep apnea, the Board holds that the decision reached herein is a fully-informed one.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

In this case, there is no evidence that the Veteran developed sleep apnea during service; rather his currently-shown sleep apnea was initially manifested many years after service.  Therefore, service connection on a direct basis is not warranted.

The Veteran contends his sleep apnea is related to an accident he sustained in service, when a fire extinguisher exploded in his face.  He claims that he sustained multiple injuries at this time including dental trauma.  

Historically, a March 1991 service treatment record reveals that the Veteran required emergency medical treatment at a military evacuation hospital because of "complaints of exploding CO2 fire extinguisher in face."  Physical complaints reported at that time were:  burning of his eyes from exposure to the carbon dioxide and superficial lacerations around the mouth and nose.  Physical examination revealed no bony tenderness.  He had small lacerations on his lips and above the border of his upper lip but no sutures were required for treatment.  The symptoms of burning in his eyes were treated with irrigation.  The assessment was soft tissue injury to the face.  He was treated with Tylenol.  There was no indication of any report, or symptoms of dental trauma or damage to the teeth.

Obstructive sleep apnea was formally diagnosed following a July 2015 sleep study.  At the time, the Veteran reported that he had been having snoring and choking in his sleep since 1989.  The Veteran was advised to lose weight.  None of the records reflecting extensive sleep testing and evaluation contain any medical linkage to the fire extinguisher accident in March 1991.  

To assist the Veteran in fully developing his claim and in the attempt to corroborate his theory of causation, the VA obtained a VA medical opinion based upon review of the evidence of record, including the service treatment records reflecting the 1991 accident and the recent sleep study records.  Following careful review of these records, the physician opined that it is not likely the Veteran's currently-shown sleep apnea was caused by or otherwise related to the accident in service.  The physician explained that the inservice dental trauma did not affect the upper airway, where sleep apnea occurs.  Rather the reviewing physician attributed the Veteran's sleep apnea to the Veteran's obesity.  

The Veteran's service treatment records are negative for sleep apnea, despite the medical history he provided in 2015 that he had been having symptoms of snoring and choking during service.  Although the Veteran is competent to report his symptoms and history, he is not shown to possess the medical expertise necessary to render a diagnosis or an authoritative statement of etiology.  Thus there is no convincing evidence that the Veteran developed sleep apnea during service; rather his currently-shown sleep apnea was initially manifested many years after service.  Therefore, service connection on a direct basis is not warranted.

With regard to the claim that his sleep apnea was secondary to the injuries caused by the exploding fire extinguisher, the VA medical opinion weighs squarely against this theory.  The medical explanation that sleep apnea does not originate with the teeth and mouth region, but in the soft tissues of the upper airways, is logical and convincing.  Furthermore, the physician who rendered the opinion carries the requisite medical qualifications for doing so, and based his review upon the entire relevant medical evidence of record.  

Based upon this medical opinion and review of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  The appeal is denied.


ORDER

Service connection for sleep apnea is denied.


REMAND

Following careful review of the record, the Board determines that it currently does not contain sufficient evidence to properly evaluate the level of severity and the level of impairment involving his lumbosacral strain, bilateral plantar fasciitis, hemorrhoids, and tinea pedis.  

Although the Veteran receives some VA medical care, it appears he relies upon TRICARE for most or much of his medical care.  No formal effort to obtain complete treatment records pertaining to the issues on appeal has yet been undertaken.  Therefore, upon remand, the Veteran's VA medical records should be updated for the file.  If the Veteran wishes to have the VA consider his private medical records, he should execute the appropriate release form.

The Veteran has been scheduled for VA examinations upon several occasions and has not reported for them.  In 2013, he stated he did not wish to be examined by a contract provider.  In 2016, the RO scheduled him for a VA examination to be conducted by VA physicians at the VA medical center, but he failed to report for this examination, without explanation.

Because of the unique nature of the VA rating criteria, VA examinations are tailored to the evaluation of disability, unlike treatment reports, which generally reflect medical care in a particular moment.  Therefore, VA examination reports are a very helpful tool for adjudicators in understanding disability and impairment within the terms of the regulations governing disability ratings at VA.  The currently available medical records reflect the diagnoses of the disabilities at issue, but little specific information as to the level of impairment caused by these disabilities.  Thus, as the record stands, there is not enough information to support a grant of higher disability ratings for any of the disabilities at issue.  

We urge the Veteran to consider assisting his own appeal by reporting for these VA examinations so that the information necessary to adequately evaluate his disabilities can be obtained.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If he fails to report for these examinations, without a showing of good cause, his appeals will be decided based only upon the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since July 2017 at the Central Texas Veterans Health Care System, and all related clinics.  

2.  After securing the necessary release, the RO should obtain medical records pertinent to the issues on appeal from all TRICARE and private medical care providers who have treated the Veteran for lumbosacral strain, bilateral plantar fasciitis, hemorrhoids, and tinea pedis during the appeal period.  

3.  The RO should coordinate with the Veteran to determine whether he desires a VA examination regarding the disabilities at issue.  If so, he should be afforded appropriate VA examinations to fully evaluate the level of impairment arising from his service-connected lumbosacral strain, bilateral plantar fasciitis, hemorrhoids, and tinea pedis.  The claims folder should be made available to the examiner(s) for review before the examination.  All tests and studies deemed helpful by the examiner(s) should be performed in conjunction with the examinations.  All symptomatology should be fully recorded along with all impairment involving aspects of daily living, to allow adjudicators to fully understand the severity of the Veteran's disabilities.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. D. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


